A0245D (Rev. l lfl£i) Judginent in a Crimina| Casc For Rcvocations

 

 

 

 

 

 

 

 

Sheet l
UNITED STATES DISTRICT CoURT
Western District of Washington '
UNITED STATES OF AMERICA .]U])GMENT IN A CRIMINAL CASE
V. 7 (For Revoci\tion of Probation or Supeivised Releasc)
Andrew Anderson Case Number: 2:14CR00110JLR-001
USM Number: 4430`7-086.
Gregory Murphy
Defendant’s Attorney
';I-?/DEFENDANT: . .
.- admitted guilt to violation(s) l ”.' w _ of the petitions dated November 6, 2018.
|:|\ Was found in violation(s) ' after denial of guilt

 

The defendant is adjudicated guilty of these offenses:

Violation Number _Nature of Violation Violation Ended
l. Possessing material that depicts sexually explicit conduct 11/5/18`
2. ` Using methamphetamine 7 11!5/18
3. Acoessing the internet ' l 1!5/18
4. _Possessing or perusing sexually explicit conduct 11/5/-18
5. Possessing a device capable of accessing the internet 11/5/] 8
6. Associating With a known felon . 11/5/18

¢The defendant is sentenced as provided in pages 2 through 8 of this judgment The sentence is imposed pursuant to
the Sentencing Reforln Act of 1984.

l:| The defendant has not violated condition(s) and is discharged as to such violation(s).

lt is ordered that the defendant must notify the United States attorney for thi_s district within 30 days of any change of name, residence,
or mail_mg address until all fines, restitution, costs, and_ special assessments imposed by this judgment are_fully paid. I_fordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances

%\oecc€i `"S\ CC>\/\G-V\

Assistant United Stales A'ttorlicy

Mm\@@,r ‘-i`.B-ois

ate of Imposition f Judgment

d \@\.M;l(

Sigiiatute of J udg`é"

 

J ames L. Robai' ', United States District Judge

 

Name and Title of Ju ge

L\ lQ.C Q_QV\W/ QO\ %

 

Dale

 

A0245D (Rcv. l l./lG) Judginent in a Criminal Case For Revocations _
Sheet 2 g Imprisonment

 

 

Judgment _ Page 2 of 3

DEFENDANT: Andrew Anderson
CASE NUMBER: 2:14CR00] lOJLR-O()l

Il\/,[PRIS()NMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
i\,k)é?_\\}€ Q\Z_d' Y…;i\i/\/) M W (\\ dc*(-\j)~

|] The court makes the following recommendations to the Bureau of Prisons:

iii The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
l:| at |:F a.m. l:| p.m. 'on
|:| as notified by the United States .Marshal.

 

`|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:| before 2 p.m. on

 

|:i as notified by the United States l\/Iarshal.l
l:| as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNTTED STATES MARSHAL

 

 

AOZ¢£SD
Sl'ieet 3 _ SuEervised Release .

(Rev. ill 16) Judgment in a Criminal Case For Revocations

 

Judglnent _ Page 3 of 8

DEFENDANT; Andrew Andei¥son

CASE NUl\/[BER: 2:14CR00110]LR-(]01

SUPERVISED RELEASE

Upon release from imprisonment you will be on supervised release for a term of :

,_.

7.

ltn<)_v\’rv"\) K’Z,ed_ o_\,<z_c\v%
MANDATORY CoNDITIoNs

You must not commit another fe'deral, state cr local crime.
You must not unlawfully possess a controlled substancel
You must refrain from any unlawful use of a controlled substance. You must submit to-one drug test within 15 days

of release from imprisonment and at least two periodic drug tests thereafter, as determined by t

l:l

EE

. i:|

e court.

|:l The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse check yapprimbia `

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
Ofl`eSljitl.llZlOn. ' (checfcg’fcippii'cable) -

You must cooperate in the collection ofDNA as directed by the probation officer. (check japp!imble)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. _
§ 20901, et seq.) as directed by the probation officer, the Bureau of Prisons., or any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense. (eheckgfqnplicable)

You must participate in an approved program for domestic violence (check yappitcab!e)

You must com ly with the standard conditions that have been adopted by this court as well as with any additional
conditions on t e attached pages

 

 

A0245D (Rev. l lfl 6) JLidgrnent in a Criniinal Case For Revocations
Slieet 3A _ Supervised Release

 

Judgmentr- Page 4 of 8
DEFENDANT: Andrew Andersori

CASE NUMBER: 2:14CR00110JLR-001
STANDARD CONDITIONS O'F SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from im risonment, unless the probation officer instructs you to report to a different probation office or
within a different time ame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
g permission from tlie court or the probation officer. `

4. You must answer truthfully the questions asked by your probation officer.

5. Yo_u must live at a place approved by the probation officer. lf you plan to change where ou live or an thing about your
living arrangements gsuch as the pe.$ple you live with), you must notify the pro ation o icer at least l days before the
change Ifnoti ingt e robation o icer in advance is not fpossible due to unantici ated circumstances, you must notify
the probation o icer wit `n 72 hours -of becoming aware o .a change or expected c ange.

6. You m_ust allow the probation officer to visit you at any time at your home or elsewhere and you must permit the
probation officer t'o take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employmentn unless the probation officer
excuses you from doing so. If you do not have full-time employment you must try to find full~time employment unless
the probation officer excuses you from doin so. lf you plan to changp where you work or anything about your work
(such as our position or your job res onsibi ities), you must notify t e probation officer at least 10 days before the
change f notifying the probation of icer at least 10 days in advance is not ossible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware o ' a change or expected change

.8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been _co_nvicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ainmunition, destructive device, or dangerous Weapon (i.e.,
anything that Was:designe'd, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers). '

ll. _You must net act or make any a reemer_it with a law enforcement agency to act as a confidential human source or
informant without first gettmg t e permission of the court.

l2. lf the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You must foliow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Off”ice Use ()nly

_A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditionsl For further information regarding these conditions, see Overvi'ew ofProf)ari'on
and Supervi'sedRelease Condr'i‘fons, available at www.uscourts.gov.

Defendant’s Signature Date

 

 

 

 

A024SD (Rev. l 1/16) .ludgnient' in a Criinina| Case For Revocations
Sheet 3D _ Supervised Releasc

 

DEFENDANT: Andrew Anderson
CASE NUMBER: 2:14CR00110JLR-001

SPECIAL CONDITI()NS OF SUPERVISION

 

Judgmentil°age 5 of 8

The defendant shall allow a probation officer to inspect any personal computer owned or operated by the defendant

The defendant shall comply with the requirements of the U.S. Probation and Pretrial Services Computer l\/lonitori`ng Program
as directed. The defendant shall consent tol the U.S. Probation and Pretrial Services Office conducting ongoing monitoring of
his/her computer(s), hardware, and software and any/and all electronic devices/media The monitoring will include the
installation at the defendant’s expense, of hardware or software systems that allow evaluation of his/her computer use
Monitoring may also include the retrieval and copying of all data from his/her computer(s) or any/and all other electronic
devices/media The defendant may be subject to quarterly polygraph testing at his/her expense, solely to ensure compliance
with the requirements of the monitoring programl The defendant hereby consents to U.S. Probation and Pretrial Services’ use
of electronic detection devices to evaluate the defendant’s access to Wi-Fi (wireless fidelity) connections

The defendant shall notify the probation officer of all computer software owned or operated by the defendant at the
commencement of supervision, and report any additional software purchase acquisition, or use during the course of
supervision

The defendant shall have no contact, directly or indirectly, with any electronic device which communicates data via modein,
nor shall the defendant have any contact with any electronic device which communicates data through a dedicated

connection, except where explicitly allowed by the probation officer, and with the approval of and under supervision by a
supervisor as a requirement of employment ln addition, the defendant shall be prohibited from having Internet access during
the defendant’s period of supervision 7

The defendant Shall participate as instructed by the U. S. Probation Officer in a program approved by the probation office for
treatment of narcotic addiction, drug dependency, or substance abuse which may include testing to determine if defendant
has reverted to the use of drugs or alcohol. The defendant shall also abstain from the use of alcohol and/or other intoxicants
during the term of supervision Defendant must contribute towards the cost of any programs, to the extent defendant is _
financially able to do so, as determined by the U,S. Probation Officer. In addition to urinalysis testing that may be 'a part of a
formal drug treatment program, the defendant shall submit up to eight (8) urinalysis tests per month.

The defendant shall provide the probation officer with access to any requested financial information including authorization
to conduct credit checks and obtain copies of the defendant's federal income tax returns

The defendant shall participate as directed in a mental health program approved by the United States Probation Office. The
defendant must contribute towards the cost of any programs to the extent the defendant' is financially able to do so, as
determined by the U. S. Probation Officer.

The defendant shall reside in and satisfactorily participate in a residential reentry center program as a condition of supervised
ielease or piobation for up to 180 days or until discharged by the Program Manager or U. S. Probation Officer The defendant
may be responsible for a 25% gross income subsistence fee

The defendant shall follow all rules, to include other lifestyle restrictions by the defendant’s therapist, and continue with
those rules and restrictions as they pertain to avoiding risk situations throughout the course of the defendant’s supervision

The defendant shall participate in plethysmograph testing throughout the course of the defendant’s supervision, as determined
and directed by the therapist. T he plethysmograph testing is to determine patterns of sexual arousal. The defendant shall
contribute to the costs of the plethysmograph, according to his/her ability, as determined by the U.S. Probation Officer.

The defendant shall be required to submit to periodic polygraph testing at the discretion of the probation office as a means to
ensure that he or she is in compliance with the requirements of his or her supervisionor treatment program Polygi'aph testing
may not exceed six tests per year. -

 

A0245D ' (Rev. l if 16) Judgment in a Crimiiial Case For Revocations

DEFENDANT: Andrew Anderson
CASE NUh/IBER: 2:14CR00110]LR-001

The defendant’s residence shall be pre-approved by the probation office The defendant shall not reside in direct view of
places used primarily by minors, such as school yards, parks, public swimming pools, or recreational centers, playgrounds,

ludgrnent _ Page 6 ofB

youth centers, video arcade facilities, or other places primarily used by children under the age of 18.

The defendant, who is required to register under the Sex Offender Registration and Notification Act, must comply with all
requirements of that Act. The defendant shall report the address where the defendant will reside and any subsequent change
of residence to the probation officer responsible for supervision, and shall register as a sex offender in any jurisdiction where
the person resides, is employed, or is a student For initial registration purposes only, the defendant shall also register in the
jurisdiction in which convicted if such jurisdiction is different from the jurisdiction of the residence Registration must occur
within three business days after sentencing if the defendant is sentenced to probation or time served, or a term of
imprisomnent and is not remanded ff the defendant is reinanded, registration must occur within three business days of
release

The defendant shall participate in a sexual deviancy evaluation conducted by a sexual devi'ancy treatment provider, as
directed and approved by the U.S. Probation Officer. The treatment provider shall be trained and experienced in the treatment
of sexual deviancy, and follow the guideline practices established by the Association for the Treatinent of Sexual Abusers
(ATSA). The sexual deviancy evaluation may include-psychological and physiological testing, not to include
plethysmograph. The defendant shall disclose all previous sex offender or mental health evaluations to the treatment
provider The defendant shall also contribute to the costs of the evaluation,_ according to his/her ability, as determined by the
U.S. lProbation Officer.

The defendant shall actively participate and make reasonable progress in a certified sexual deviancy treatment program, as
designated by the U.S. Probation Officer. The sexual deviancy treatment program shall follow the guideline practices
established by the Association for the Treatinent of`Sexual Abusers (ATSA). The program shall offer individual and group
sessions, and appropriate testing, to determine the defendant’s patterns of sexual arousal, and to monitor the defendant’s
progress and compliance with treatment goals and conditions of supervision The defendant shall disclose all previous sex
offender or mental health evaluations to the treatment provider. The defendant shall also contribute to the costs of treatment,
according to his/her ability, as determined by the U.S. Probation Officer.

The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers, computers (as defined
in 18 U.S.C.§lOSO(e)(l )), other electronic communications or data storage devices or media, or office, to a search conducted
by a United States probation officer, at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of supervision Failui‘e to submit to a search may be grounds for
revocation The defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
condition

 

A0245D (Rev. l 1116) Judgment in a Criininal Case For Revocations
Sheet 5 ~ Criminal Moneta§ Penalties

 

 

Judgment-- Page 7 0f8
DEFENDANT: Andrew Anderson

CASE NUl\/IBER: 2:l4CR00110JLR-001
CR]MINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessmerit JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ 0 $ 00 $ 0
|:l The determination of restitution is deferred until ` _ . lAn Amended Judgment in a Cri`mi'nal Case (AO 24 5 C)

will be entered after such determination

l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment each payee shall receive an approximately proportioned payment, unless specified
otherwise in the prioiity order or percentage payment column below. However, pursuant to 18 U S. C. § 3664(i), ali nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss* 7 Restitution Ordered Priority or Percentage

 

 

ToTALs ' _ s .0.00 s 0.00

 

l:| ` Restitution amount ordered pursuant to- plea agreement $

 

l:l The defendant must pay interest on restitution and a fine of more-than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:l the interest requirement is waived for the l:l fine l:l restitution '
l:l the interest requirement for the l:l fine l:l restitution is modified as follows:

The court finds the defendant is financially unable and ls unlikely to become able to pay a fine and, accoidingly, the imposition
of a fine' is waived.

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses arc required under Chapters 109A, 110, llOA, and l 13A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

 

 

 

A0245D (Rev. llt'lé) Judgment in a Crimirial Case For Rev.ocations
Sheet 6 _ Scheduie of Paynieii'ts

. Judginent _ Page 8 of 8
DEFENDANT: And rew Anderson
CASE NUl\/lBER: 2:14CR00110JLR-0`01

SCHEDULE OF PAYMENTS

I-laving assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerl<'s Of`fice, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of impi'isonment, no less than 25% of their inmate gross monthly income or -$25 .00 per quarter,'
Whichever is greater, to be collected and disbursed in accordance with the Ininate Financial Responsibility Progi'am.

Dul‘ing the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
` monthly household income, to commence 30 days after ielease from imprisonment

l:l During the period of probation, in monthly installments amounting to not less than lO% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment -

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The
defendant must notify the Court, the United States Probation Office, and the United States Attorney‘-s Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those`payments made through
the Federal Bureau of Prisons’ inmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerlc of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criininal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties irnposed.

|:| Joint and Several

Defendant and Co-Defendant Names and Case Numbers (i'nclading defendant namber), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

|:l The defendant shall pay the cost of prosecution
The defendant shall pay the following court cos-t(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payinents shall be applied iii the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) .IVTA Assessineiit, (S) peiialties, and (9) costs, including cost of prosecution and court co'sts.

 

